                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

MICHAEL L LOHMAN, and HALEY M
LOHMAN,
                                                                                      4:19CV3064
                            Plaintiffs,
                                                                                AMENDED
         vs.                                                             CASE PROGRESSION ORDER

AARON RUCKER, in his individual
capacity; and CHAD BORGMANN, in his
individual capacity;

                            Defendants.

        This matter comes before the Court on the parties’ Stipulated Motion to Amend Final
Progression Order (Filing No. 24). After review of the parties’ motion, the Court finds good
cause to grant the requested extensions. Accordingly,

       IT IS ORDERED that the Stipulated Motion to Amend Final Progression Order (Filing
No. 24) is granted, and the final progression order is amended as follows:

               1)    The deadlines for identifying expert witnesses expected to testify at the trial,
                     (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                     (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiffs:                   April 1, 2020
                            For the defendants:                   May 1, 2020

               2)    The deposition deadline, including but not limited to depositions for oral
                     testimony only under Rule 45, is June 12, 2020.

               3)    The deadlines for complete expert disclosures1 for all experts expected to testify
                     at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained
                     experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiffs:                   June 1, 2020
                            For the defendants:                   July 1, 2020

               4)    The deadline for filing motions to dismiss and motions for summary judgment
                     remains July 13, 2020.



1
  While treating medical and mental health care providers are generally not considered “specially retained experts,”
not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated
within their treatment documentation. As to each such expert, any opinions which are not stated within that expert’s
treatment records and reports must be separately and timely disclosed.
   5)    The deadline for completing written discovery under Rules 33, 34, 36 and 45 of
         the Federal Rules of Civil Procedure is July 1, 2020. Motions to compel written
         discovery under Rules 33, 34, 36 and 45 must be filed by July 15, 2020.

         Note: A motion to compel, to quash, or for a disputed protective order shall not
         be filed without first contacting the chambers of the undersigned magistrate
         judge on or before the motion to compel deadline to set a conference to discuss
         the parties’ dispute, and after being granted leave to do so by the Court.

   6)    The deadline for filing motions to exclude testimony on Daubert and related
         grounds remains July 13, 2020.

   7)    The telephonic conference scheduled for May 29, 2020, is cancelled. A
         telephonic conference to discuss the status of case progression and the parties’
         interest in settlement will be held with the undersigned magistrate judge on July
         24, 2020, at 10:00 a.m. by telephone. Counsel shall use the conferencing
         instructions assigned to this case to participate in the conference.

   8)    The Pretrial Conference remains scheduled before the undersigned magistrate
         judge on October 16, 2020, at 10:00 a.m., and will be conducted by
         internet/telephonic conferencing. Counsel shall use the conferencing
         instructions assigned to this case to participate in the conference. If any counsel
         wishes to appear in person, counsel must first confer with opposing counsel and
         then contact chambers to request permission to do so. The parties’ proposed
         Pretrial Conference Order and Exhibit List(s) must be emailed to
         nelson@ned.uscourts.gov, in Word format, by 3:00 p.m. on October 9, 2020.

   9)    The parties shall comply with all other stipulations and agreements recited in
         their Rule 26(f) planning report that are not inconsistent with this order.

   10) All requests for changes of deadlines or settings established herein shall be
       directed to the undersigned magistrate judge. Such requests will not be
       considered absent a showing of due diligence in the timely progression of this
       case and the recent development of circumstances, unanticipated prior to the
       filing of the motion, which require that additional time be allowed.

Dated this 6th day of March, 2020.
                                             BY THE COURT:

                                             s/Michael D. Nelson
                                             United States Magistrate Judge
